Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 1 of 14 PAGEID #: 3367




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

     TAMMY HATMAKER, et al.,                       :    Case No. 3:17-cv-00146
                                                   :
            Plaintiffs,                            :    District Judge Thomas M. Rose
                                                   :    Magistrate Judge Sharon L. Ovington
     vs.                                           :
     PAPA JOHN’S OHIO, LLC, et al.,                :
                                                   :
            Defendants.                            :
                                                   :


                           REPORT AND RECOMMENDATION 1


           Plaintiff Stephen Hatmaker worked as a pizza-delivery driver at a Papa John’s

 restaurant in Dayton, Ohio. (Doc. No. 84, ¶ 187). He claims that Defendants failed to

 compensate him, and others similarly situated to him, with the minimum wages required

 by the Fair Labor Standards Act (FLSA) and Ohio wage laws. The case is now before

 the Court upon Defendants’ Motion to Dismiss Mr. Hatmaker’s claims (Doc. No. 157),

 Mr. Hatmaker’s Memorandum in Opposition (Doc. No. 161), Defendants’ Reply (Doc.

 No. 164), and the record as a whole.

           The questions presented concern the impact, if any, Mr. Hatmaker’s past

 bankruptcy case has on his claims in the present case.

                                                   I.

           Plaintiffs filed their Complaint on April 27, 2017. Nearly three weeks later, on




 1
  Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 2 of 14 PAGEID #: 3368




 May 15, 2017, Mr. Hatmaker filed a Chapter 7 bankruptcy petition in the U.S.

 Bankruptcy Court for the Southern District of Ohio. (Doc. No. 157, PageID 3018-65).

 That case wrapped up expeditiously: The Discharge of Debtor issued in September 2017,

 and the bankruptcy court terminated the case in early October 2017. Id. at 3065-69.

         During his bankruptcy proceedings, Mr. Hatmaker did not disclose the existence

 of the claims he asserts in this case. He instead reported in his petition that he had no

 claims pending against third parties. Id. at 3030 (Item 33). He also represented that he

 had no contingent or unliquidated claims. Id. (Item 34). And he electronically signed his

 petition declaring under penalty of perjury that the information he provided was true and

 correct. Id. at 3049.

         After Defendants filed their Motion to Dismiss Mr. Hatmaker’s FLSA and other

 claims in the instant case, Plaintiffs’ attorney emailed the bankruptcy Trustee notifying

 her about his FLSA and other claims. (Doc. No. 161, PageID 3142). This occurred on

 August 12, 2020, more than three years after the present case began and almost three

 years after Mr. Hatmaker’s bankruptcy case closed. The Trustee responded to Plaintiffs’

 attorney that she was “not inclined to reopen…” Mr. Hatmaker’s bankruptcy case. Id. at

 3140.

         Mr. Hatmaker states in his sworn declaration (attached to his Memorandum in

 Opposition), “I did not mean to mislead anyone through my bankruptcy filing.” Id. at

 3148. He explains:

         3. Before filing bankruptcy, I answered questions from a staff member
         working for my bankruptcy attorney. When that staff member asked me the
         questions, I did not realize she was asking me about a claim about vehicle

                                               2
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 3 of 14 PAGEID #: 3369




        costs or reimbursements.

        4. Later, my bankruptcy attorney’s office asked me to sign documents for
        the bankruptcy case. I trusted my bankruptcy attorney’s office to prepare
        those forms correctly.

 Id.

        Defendants seek dismissal of Mr. Hatmaker’s FLSA and other claims under Fed.

 R. Civ. P. 12(b)(1) or, alternatively, under Rule 12(c).

                                               II.

        Defendants argue that dismissal of Mr. Hatmaker’s claims is proper under Rule

 12(b)(1) because for lack of subject matter jurisdiction. Defendants point out that his

 claims are assets of his bankruptcy estate and, consequently, he lacks standing to pursue

 them in this case.

        A Chapter 7 bankruptcy trustee “collect[s] and reduce[s] to money the property of

 the estate for which the trustee serves....” 11 U.S.C. § 704(1)). Property of the estate

 includes “all legal or equitable interests of the debtor in property as of the

 commencement of the case.” Id. § 541(a)(1); see In re RCS Engineered Products Co.,

 Inc., 102 F.3d 223, 225 (6th Cir. 1996). “It is ‘well settled that the interests of the debtor

 in property’ includes ‘causes of action.’” In re Van Dresser, 128 F.3d 945, 947 (6th Cir.

 1997) (quoting Bauer v. Commerce Union Bank, 859 F.2d 438, 441 (6th Cir. 1988)); see

 RCS Engineered Products, 102 F.3d at 225; see also In re Graham Square Inc., 126 F.3d

 823, 831 (6th Cir. 1997).

        In the present case, Mr. Hatmaker claims that Defendants violated the FLSA and

 state-law claims based on alleged events during his employment from about November

                                               3
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 4 of 14 PAGEID #: 3370




 2015 to July 2016. (Doc. No. 157, PageID 3007). These alleged events—and therefore

 his claims in the present case—arose before he filed his Chapter 7 bankruptcy proceeding

 in May 2017. Indeed, Mr. Hatmaker knew about these claims the month before—April

 2017 at the latest—when he became a plaintiff in the present case. These claims were

 therefore the property of the bankruptcy Trustee who held “the exclusive right to

 assert [them].” In re Van Dresser, 128 F.3d at 947. Mr. Hatmaker consequently lacks

 standing to pursue his FLSA and state-law claims in the present case. Id.; see Siler v.

 Wal-Mart Stores Inc., No. 3:03cv31, 2005 WL 1185805, at *3 (S.D. Ohio 2005) (Rose, J;

 Ovington, MJ).

        Plaintiffs contend that the Trustee abandoned Mr. Hatmaker’s present claims when

 his attorney contacted her by email. As noted above, this occurred after Defendants filed

 their pending Motion to Dismiss and after the Trustee responded that she was “not

 inclined to reopen…” Mr. Hatmaker’s bankruptcy case. (Doc. No. 161, PageID 3140).

        Abandonment of property by a bankruptcy trustee is not a pure fact question

 because it is strictly governed by the Bankruptcy Code. Abandonment occurs in three

 situations governed by statute: First, “[a]fter notice and a hearing, the trustee may

 abandon any property of the estate that is burdensome to the estate or that is of

 inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). Second, “[o]n

 request of a party in interest and after a notice and a hearing, the [bankruptcy] court may

 order the trustee to abandon any property ... that is burdensome ... or that is of

 inconsequential value and benefit to the estate.” Id. § 554(b). Third, property that has

 been “scheduled” in the bankruptcy case but that is “not otherwise administered at the

                                               4
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 5 of 14 PAGEID #: 3371




 time of the closing of a case” is deemed abandoned by the debtor. Id. § 554(c). The

 Bankruptcy Code specifically provides that property of the estate that is not abandoned in

 one of these three situations remains property of the estate unless the bankruptcy court

 orders otherwise. Id. § 554(d). In addition:

        The language of [11 U.S.C. § 554(c)] deems abandoned to the debtor any
        scheduled asset of the estate that remains unadministered at the close of the
        case. Any asset concealed from the trustee or not scheduled by the debtor,
        however, will not be deemed to have been abandoned.... The word
        ‘scheduled’ in § 554(c) has a specific meaning and refers only to assets listed
        in a debtor’s schedule of assets and liabilities....

 In re McCoy, 139 B.R. 430, 431-32 (Bkrtcy. S.D. Ohio 1991) (emphasis added); Rowland

 v. The Mutual Life Ins. Co. of N.Y., 689 F.Supp. 793, 797 (S.D. Ohio 1988) (Spiegel, J)

 (“As a general rule, there can be no abandonment by mere operation of law of property

 that was not listed in the debtor’s schedule or otherwise disclosed to the creditors....”).

 Indeed, “a cause of action that was never scheduled cannot be abandoned to the debtor …

 pursuant to 11 U.S.C. § 554(d).” Anderson v. Acme Markets, Inc., 287 B.R. 624, 629

 (E.D. Pa. 2002); see Rowland, 689 F.Supp. at 797. Because Mr. Hatmaker’s claims in

 the present case were not scheduled in his bankruptcy case and because the Trustee has

 not reopened, and is not inclined to reopen, his bankruptcy case, his claims were not

 abandoned pursuant to § 554(d).

        Plaintiffs oppose this conclusion. They contend—based on Hardesty v. Haber [In

 re Haber], No. 2:16cv247, 2017 WL 1017731, at *2 (S.D. Ohio 2017)—that the

 Trustee’s email message expressly abandoned Mr. Hatmaker’s FLSA and state-law

 claims. But Haber does not assist Mr. Hatmaker. The issue in Haber concerned whether


                                                5
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 6 of 14 PAGEID #: 3372




 the trustee abandoned surplus proceeds from the sale of real property that he had

 effectively abandoned. Id. at *2-*3. Unlike the present case, there was no concern in

 Haber over whether the Trustee had abandoned the real property itself in one of the three

 situations delineated in 11 U.S.C. § 554(a)-(c). This is seen both in Haber and in the

 underlying bankruptcy court’s decision, which reports, “the Trustee in this case

 abandoned the Real Property pursuant to 11 U.S.C. § 554(a) as evidenced by the

 Abandonment that was filed.” In re Haber, 547 B.R. 252, 259 (Bkrtcy. S.D. Ohio 2016).

 No similar abandonment occurred in Mr. Hatmaker’s bankruptcy case, and as a result,

 Haber provides no support for Plaintiffs’ argument that the Trustee has abandoned Mr.

 Hatmaker’s causes of action.

        Accordingly, Mr. Hatmaker lacks standing to proceed with his claims in the

 present case. Even if Mr. Hatmaker has standing in this case, another stubborn barrier

 blocks his way forward.

                                            III.

        Defendants contend that dismissal of Mr. Hatmaker’s claims is warranted under

 Fed. R. Civ. P. 12(c) because he did not report their existence during his bankruptcy

 proceedings. They reason that the doctrine of judicial estoppel bars his FLSA and other

 claims due to his sworn representations to the bankruptcy court that no such claims

 existed.

        A Rule 12(c) motion for judgment on the pleadings generally animates the same

 standards as its close cousin, Fed. R. Civ. P. 12(b)(6). Jackson v. City of Cleveland, 925

 F.3d 793, 806 (6th Cir. 2019).

                                              6
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 7 of 14 PAGEID #: 3373




        Courts must accept as true all well-pleaded factual allegations, but they need
        not accept legal conclusions. And the well-pleaded factual allegations must
        “plausibly give rise to an entitlement to relief.” Pleaded facts will do so if
        they “allow[ ] the court to draw the reasonable inference that the defendant
        is liable for the misconduct alleged.” Pleaded facts will not do so if they “are
        ‘merely consistent with’ a defendant’s liability.”

 Bates v. Green Farms Condominium Ass'n, 958 F.3d 470, 480 (6th Cir. 2020) (quoting

 Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009)).

        “The doctrine of judicial estoppel ‘generally prevents a party from prevailing in

 one phase of a case on an argument and then relying on a contradictory argument to

 prevail in another phase.’” White v. Wyndham Vacation Ownership, Inc., 617 F.3d 472,

 476 (6th Cir. 2010) (quoting New Hampshire v. Maine, 532 U.S. 742, 749 (2001)). Its

 goal is “to preserve the integrity of the courts by preventing a party from abusing the

 judicial process through cynical gamesmanship.” Browning v. Levy, 283 F.3d 761, 776

 (6th Cir. 2002); see New Hampshire, 532 U.S. at 750 (“Because the rule is intended to

 prevent ‘improper use of judicial machinery,’ judicial estoppel ‘is an equitable doctrine

 invoked by a court at its discretion[.]’”).

        In the bankruptcy context, “‘judicial estoppel bars a party from (1) asserting a

 position that is contrary to one that the party has asserted under oath in a prior

 proceeding, where (2) the prior court adopted the contrary position ‘either as a

 preliminary matter or as part of a final disposition.’” White, 617 F.3d at 476 (quoting

 Browning, 283 F.3d at 775-76).

        Mr. Hatmaker’s circumstances fit well within these. First, he did not disclose his

 extant FSLA and other claims in his bankruptcy proceedings even though he raised them


                                               7
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 8 of 14 PAGEID #: 3374




 in this case less than one-month before filing his bankruptcy petition. “‘[A] cause of

 action is an asset that must be scheduled under § 521[a](1).’ A debtor is required to

 disclose all potential causes of action, and, because this duty to disclose is continuous,

 this includes even those of which the party becomes aware after filing for bankruptcy.”

 Couch v. Certified Flooring Installation, Inc., 439 F.Supp.3d 964, 971-72 (S.D. Ohio

 2020) (Cole, J) (quoting Lewis v. Weyerhaeuser Co., 141 F. App’x 420, 424 (6th Cir.

 2005)). Second, the bankruptcy court’s discharge accepted Mr. Hatmaker’s statement

 that he had no potential causes of action. Holoman v. Stoneridge, Inc., No. 1:09 CV

 1025, 2009 WL 10713888, at *5 (N.D. Ohio 2009) (“[plaintiff’s] pursuit of her claims

 against defendant is ‘contrary to’ her sworn bankruptcy petition ... [and] the Bankruptcy

 Court confirmed [the plaintiff’s] plan ... [and] thereby ‘accepted’ the prior assertions”);

 Davis v. Fiat Chrysler Automobiles U.S., LLC, 747 F. App’x 309, 314 (6th Cir. 2018)

 (“The bankruptcy court confirmed Davis’s bankruptcy plan without the potential claim

 listed as an asset, which is sufficient to satisfy the second consideration.”).

        The news so far has been foreboding for Mr. Hatmaker. But his claims might still

 survive. When the party—the contrarian—did not act in bad faith, judicial estoppel is

 nullified. White, 617 F.3d at 476. Thus, judicial estoppel does not apply “‘when the

 conduct amounts to nothing more than mistake or inadvertence.’” Id. (quoting Browning,

 283 F.3d at 776) (other citation omitted). “Two circumstances in which a debtor’s failure

 to disclose might be deemed inadvertent are: (1) ‘where the debtor lacks knowledge of

 the factual basis of the undisclosed claims,’ and (2) where ‘the debtor has no motive for

 concealment.’” Id. (quoting Browning, 283 F.3d at 776) (omitting parenthetical).

                                                8
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 9 of 14 PAGEID #: 3375




        Mr. Hatmaker did not lack knowledge of his present FSLA claims or related state-

 law claims. Instead, Plaintiffs—including Mr. Hatmaker—initiated this FLSA case less

 than a month before he filed his bankruptcy petition. He also had a motive to conceal his

 FLSA claims and related state-law claims during his bankruptcy proceedings. “[C]ourts

 have repeatedly held that the financial incentive to avoid disclosing the claim in

 bankruptcy (thus allowing the debtor potentially to keep the proceeds for him- or herself)

 is sufficient evidence of a ‘motive for concealment’ (prong 2).” Couch, 439 F.Supp.3d at

 972 (citations omitted).

        Plaintiffs contend that Mr. Hatmaker’s sworn Declaration constitutes evidence that

 establishes his lack of bad faith or, at a minimum, the presence of a genuine factual issue

 regarding his bad faith. He first points to his statement, “I did not mean to mislead

 anyone through my bankruptcy filing.” (Doc. No. 161, PageID 3184). Accepting this as

 true does not counter the fact that he did mislead the bankruptcy court by not including

 his FLSA and other claims in his petition. These omitted claims misled the bankruptcy

 court even if he did not mean to mislead it. More significantly, he did nothing to correct

 his petition during the pendency of his bankruptcy case. Such efforts might in some

 instances show an absence of bad faith, but “[s]ince the bankruptcy system depends on

 accurate and timely disclosures, the extent of these efforts, together with their

 effectiveness, is important.” White, 617 F.3d at 480. Mr. Hatmaker attempted to correct

 the bankruptcy record only once—and quite belatedly. He waited until well after his

 bankruptcy case closed and his debts were discharged to contact the trustee (through his

 attorney’s emails) to inform her about his FLSA and other claims. This occurred nearly

                                               9
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 10 of 14 PAGEID #: 3376




 three years after his bankruptcy case closed and after Defendants asserted judicial

 estoppel in their pending Motion to Dismiss his claims in this case. This limited and

 belated effort provides no foundation for finding an absence of bad faith. “To allow a

 party to avoid judicial estoppel by rectifying omissions after a motion to dismiss has been

 filed ‘would encourage gamesmanship’ and defeat the purpose of the doctrine.” Newman

 v. University of Dayton, 751 F. App’x 809, 815 (6th Cir. 2018) (citing White, 617 F.3d at

 481).

         Mr. Hatmaker also states, “Before filing bankruptcy, I answered questions from a

 staff member working for my bankruptcy attorney. When that staff member asked me

 the questions, I did not realize she was asking me about a claim about vehicle costs or

 reimbursements. Later, my bankruptcy attorney’s office asked me to sign documents for

 the bankruptcy case. I trusted my bankruptcy attorney’s office to prepare those forms

 correctly.” (Doc. No. 161, PageID 3148, ¶s 3-4). Accepting these statements as true

 does not assist Plaintiff in showing an absence of bad faith. See Newman, 751 F. App’x

 at 815 (rejecting the plaintiff’s argument that he relied upon the advice of counsel when

 he did not disclose his employment claims to the bankruptcy court); White, 617

 F.3d at 483-84 (finding unpersuasive the plaintiff’s argument that the bankruptcy attorney

 failed to include her harassment claim in the bankruptcy filings and that her attorney’s

 mistake should excuse her omission of her harassment claim to be unpersuasive); Lewis,

 141 F. App’x at 427 (holding that the plaintiff was bound by the errors of her attorney).

         Tacking in another direction, Plaintiffs argue that Defendants have waived judicial

 estoppel by not including it as an affirmative defense in their pleadings. “But judicial

                                             10
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 11 of 14 PAGEID #: 3377




 estoppel is not an affirmative defense within the meaning of the federal rules, it is ‘an

 equitable doctrine invoked by the court at its discretion.’” Green v. Liberty Insurance

 Corp., 220 F.Supp.3d 842, 849 (E.D. Mich. 2016) (quoting New Hampshire, 532 U.S. at

 750); see Mirando v. U.S. Dept. of Treasury, 766 F.3d 540, 544 (6th Cir. 2014) (applying

 judicial estoppel when doctrine first raised by defendant in its reply brief for summary

 judgment). Because of this, Defendants could not, and have not, waived judicial estoppel

 as to Mr. Hatmaker’s claims. Green, 220 F.Supp.3d at 849.

        To avoid this conclusion, Plaintiffs rely on two district-court cases—Cotton v. City

 of Cincinnati, No. 1:11cv00389, 2013 WL 1438030, at *4 (S.D. Ohio 2013) and E.E.O.C.

 v. New Breed Logistics, 962 F.Supp.2d 1001, 1022 (W.D. Tenn. 2013)—which describe

 judicial estoppel as an affirmative defense. Neither Cotton nor New Breed Logistics

 mentions the equitable nature of judicial estoppel. Green, the case credited in the

 previous paragraph, does by relying on the Supreme Court’s description of judicial

 estoppel as “‘an equitable doctrine invoked by the court at its discretion.’” 220

 F.Supp.3d at 849 (quoting New Hampshire, 532 U.S. at 750). Consequently, on this

 point of law Green holds more water than Cotton or New Breed Logistics.

        Lastly, Plaintiffs rely on laches—“the negligent and unintentional failure to

 protect one’s rights ….” Elvis Presley Enterprises, Inc. v. Elvisly Yours, Inc., 936 F.2d

 889, 894 (6th Cir. 1991). They contend that laches bars Defendants attempt to invoke

 judicial estoppel to support dismissal of Mr. Hatmaker’s claims because Defendants

 waited more than three years after filing this case to assert this defense. This prejudices

 Mr. Hatmaker, according to Plaintiffs, due to the time and money he has spent litigating

                                              11
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 12 of 14 PAGEID #: 3378




 this case as a representative of the conditionally certified collective.

         To successfully apply laches, Plaintiffs must show: (1) a lack of diligence by

 Defendants in asserting judicial estoppel, and (2) prejudice to them (Plaintiffs) caused by

 Defendants’ lack of diligence. See Herman Miller, Inc. v. Palazzetti Imports & Exports,

 Inc., 270 F.3d 298, 320-21 (6th Cir. 2001).

         This case began in late April 2017. Defendants filed their present Motion

 asserting judicial estoppel in August 2020. This three-plus-year gap in time seems too

 long, and laches-like, at first glance. But the delay was due to the large size of this

 conditionally certified FLSA collective action (Doc. No. 30), potentially involving “over

 800 delivery drivers who have joined the case and, if certified, an Ohio Rule 23 Class.”

 (Doc. No. 161, PageID 3128). This large size has led to an unusual procedural history

 that has included an extensive period of time for delivery drivers to opt into the

 conditionally certified collective, and two stays of the case (4 months in 2017; 2 months

 in 2018) to give the parties time to mediate and possibly settle their disputes. More

 significantly, Defendants’ Interrogatories in May 2018 asked Mr. Hatmaker if he had

 ever been a party to other civil litigation, including bankruptcy. He did not reveal his

 previous bankruptcy case when he answered the interrogatories on or about February 7,

 2020. (Doc. No. 164, PageID 3172, 3188-89). It was not until May 12, 2020 that Mr.

 Hatmaker informed Plaintiffs about his bankruptcy. 2 See id. at 3194. Only three months



 2
  Plaintiffs’ attorney’s letter on April 24, 2020 indicates that “Plaintiffs [sic] Hatmaker” (perhaps meaning
 Tammy and Stephen Hatmaker) and “Plaintiff Hatmaker” filed for bankruptcy in 2017. (Doc. No. 164,
 PageID 3194). Plaintiffs’ attorney clarified by email on May 12 that Tammy Hatmaker had not filed for
 bankruptcy but Mr. Hatmaker had in 2017. Id. at 3196.
                                                     12
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 13 of 14 PAGEID #: 3379




 passed between the date Plaintiffs informed Defendants about Mr. Hatmaker’s

 bankruptcy and the date Defendants asserted judicial estoppel against Mr. Hatmaker (in

 their Motion to Dismiss). This relatively brief period of time fails to show a lack of

 diligence by Defendants. Consequently, laches does not bar Defendants’ present reliance

 on judicial estoppel.

                    IT IS THEREFORE RECOMMENDED THAT:

        Defendants’ Motion to Dismiss Mr. Hatmaker’s claims (Doc. No. 157) be

 GRANTED.


 November 4, 2020                                 s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                             13
Case: 3:17-cv-00146-TMR-SLO Doc #: 170 Filed: 11/04/20 Page: 14 of 14 PAGEID #: 3380




                         NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
 objections to the proposed findings and recommendations within FOURTEEN days after
 being served with this Report and Recommendations. Such objections shall specify the
 portions of the Report objected to and shall be accompanied by a memorandum of law in
 support of the objections. If the Report and Recommendation is based in whole or in part
 upon matters occurring of record at an oral hearing, the objecting party shall promptly
 arrange for the transcription of the record, or such portions of it as all parties may agree
 upon or the Magistrate Judge deems sufficient, unless the assigned District Judge otherwise
 directs. A party may respond to another party’s objections within FOURTEEN days after
 being served with a copy thereof.

        Failure to make objections in accordance with this procedure may forfeit rights on
 appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
 949-50 (6th Cir. 1981).




                                             14
